                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

EMMA SERNA,

               Plaintiff

v.                                                                 No. 1:20-cv-01344-KWR-SCY

BBVA COMPASS BANK,

               Defendant.

               ORDER DENYING MOTION TO FILE NEW COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion for Leave of Court

(Doc. 26) filed April 27, 2021.

       The Court dismissed this case without prejudice for lack of subject matter jurisdiction. See

Judgment (Doc. 25) filed March 29, 2021. Plaintiff now requests leave to file a new complaint

against Defendant for recovery of funds. Three days after filing her Motion for leave to file a new

complaint, Plaintiff filed her new Complaint.       See Doc. 27, filed April 30, 2021 ("New

Complaint"). The Court denies Plaintiff's Motion because the Court has entered its Judgment in

this case and because Plaintiff has filed a new case against Defendant seeking recovery of funds.

See Doc. 1, filed May 10, 2021, in Serna v. BBVA Bank, No. 1:21-cv-00450-JHR (asserting claims

identical to those in the New Complaint).

       IT IS ORDERED that Plaintiff’s Motion for Leave of Court (Doc. 26) filed April 27,

2021, is DENIED.



                                                     _________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE
